Citation Nr: 0022721	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for bronchitis, to 
include as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in North Little 
Rock, Arkansas.  In a December 1997 rating decision, the RO 
denied a claim seeking entitlement to a disability rating in 
excess 70 percent for the veteran's service-connected PTSD 
(although it granted a temporary total rating for PTSD due 
hospitalization pursuant to 38 C.F.R. § 4.29).  In a May 1998 
decision, the RO denied a claim seeking entitlement to 
service connection for nicotine dependency and for bronchitis 
secondary to tobacco use.

The Board notes that the veteran initially withdrew all of 
the above issue from appellate review on May 17, 1999.  
However, two days later, on May 19, 1999, he retracted that 
withdrawal, indicating that he wanted to continue with the 
appeal of those issues.  Therefore, the Board finds that all 
of the issues are before it at this time.

In his May 1997 retraction statement, the veteran also 
requested a Travel Board hearing.  In June 1999, he withdrew 
his request for a Travel Board hearing.  In July 1999, he 
submitted a request for a local hearing at the RO.  That 
hearing was scheduled for August 1999; however, a notation on 
a copy of the notice of hearing sent to the veteran states 
that he failed to report for the hearing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's PTSD claim has been developed.

2.  The medical evidence reveals that the veteran's PTSD is 
manifested by recurrent nightmares, flashbacks, sleep 
difficulties, problems with anger control, and hyperarousal.  
Subjectively, the veteran avoids crowds and war movies and is 
uncomfortable around Vietnamese people.  He has a depressed 
mood, constricted affect, and, possibly, some delusions and 
homicidal feelings.  A recent Global Assessment of 
functioning (GAF) score of 45 is provided.

3.  The medical evidence show no gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, inability to perform activities of 
daily living, disorientation, loss of memory, or other 
symptoms of total social and occupational impairment; the 
veteran is currently employed on a full-time basis.

4.  The claims file contains no competent evidence that the 
veteran currently has nicotine dependence, or that nicotine 
dependence was incurred in service.

5.  The claims file contains no competent evidence that the 
veteran currently has bronchitis, or that bronchitis was 
incurred in service, including secondary to nicotine 
dependence.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

2.  The veteran has not presented a well grounded claim for 
entitlement to service connection for nicotine dependence 
and, therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented a well grounded claim for 
entitlement to service connection for bronchitis, to include 
as secondary to nicotine dependence, and, therefore, there is 
no statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability rating

a.  Regulatory background

Initially, the Board finds that the veteran's claim for an 
increased disability rating for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
PTSD and has alleged that his disability is currently worse 
than rated; medical evidence has been submitted that the 
veteran believes supports his claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA examination of his PTSD.  
In addition, he was provided the opportunity to appear for a 
personal hearing before the Board and a local RO hearing 
officer.  The Board finds that numerous medical records have 
been associated with the claims file and that the veteran has 
not indicated that there is any other relevant evidence 
available but not yet of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

b.  Evidence

Service medical records show no complaint of, treatment for, 
or diagnosis of PTSD or any other psychiatric problem.  
However, service personnel records reflect that the veteran 
engaged in combat with the enemy in the Republic of Vietnam 
during the Vietnam era.  He was wounded during combat, 
incurring a right shoulder separation.  He was awarded the 
Combat Infantryman's Badge and other awards and citations.

The claims file contains no medical evidence of treatment for 
PTSD or any other psychiatric problems from the time of the 
veteran's separation from service in April 1971 until March 
1994.  In his January 1994 original claim seeking entitlement 
to service connection for PTSD, the veteran indicated that no 
such treatment occurred prior to 1994.

Medical treatment for psychiatric problems is first shown by 
an April 1994 VA discharge summary.  It reveals that the 
veteran was admitted for approximately one month for 
detoxification due to cocaine and alcohol dependency.  
Psychiatric history indicated PTSD.  The veteran reported 
sleep difficulties, social withdrawal, and fatigue for 23 
years.  He had occasional hallucinations, but no suicidal or 
homicidal ideation.  He had difficulty concentrating on work.  
He reported that he had a diagnosis of PTSD.  A psychological 
treatment team identified that the veteran had problems with 
depression and anxiety and with marriage and family issues.  
He also had problems with unemployment due to drug use.  He 
was referred for Special Treatment Section (STS) outpatient 
follow-up treatment.

A May 1994 VA PTSD examination report indicates that the 
veteran took no medications for his psychiatric problems.  He 
reported problems with nightmares, flashbacks, and loud 
noises since returning from Vietnam.  He admitted to 
nervousness and shaking, which had improved since his recent 
drug and alcohol treatment; he had not had any nightmares for 
the 3 week period after treatment.  He indicated that he 
avoided crowds, had frequent intrusive thoughts of war, 
avoided war movies, and did not trust people.  Mental status 
examination revealed a constricted mood and affect.  There 
was no loosening of associations.  Thought processes were 
tight and logical.  There was no noted confusion or gross 
impairment in memory.  He was well-oriented.  He denied 
hallucinations or delusions.  Insight was somewhat limited 
and judgment was somewhat impaired.  Diagnosis was PTSD and 
polysubstance abuse (present course uncertain).

The VA STS outpatient records are dated from June to 
September 1994.  They show that the veteran participated in 
vocational rehabilitation activities.  A June 1994 note shows 
that he complained of chronic insomnia, frequent flashbacks, 
avoidance of people, generalized anxiety, dysphoria, and 
intrusive war ideation.  Impression was PTSD.

A May 1995 VA discharge summary shows that the veteran was 
admitted for approximately 2 months due to PTSD, dysthymia, 
and polysubstance dependence (in full remission).  Mental 
status examination revealed that he was alert and cooperative 
and had good eye contact.  He had an anxious affect that was 
mildly intent-related.  Thought processes were goal-directed 
without fundamental thought disorder.  He had no delusions, 
illusions, hallucinations, or suicidal or homicidal ideation.  
Motor activity was normal.  He was well-oriented.  Memory was 
normal.  It was noted that he had a substance abuse history 
that interfered with his ability to cope with the PTSD 
symptoms.  It was noted that his re-experiencing of combat-
related stressors was the most frequent and intense symptom.  
During his admission, the veteran made considerable progress 
with coping with his PTSD symptoms, which were described as 
chronic and severe.

A February 1997 VA discharge summary shows that the veteran 
was admitted for approximately 2 weeks for PTSD, dysthymia, 
and mixed substance abuse, in remission.  Mental status 
examination was normal, except for a constricted affect.  
Conversation revolved around compensation.  Hospital course 
indicated problems with hyperarousal, avoidance symptoms, and 
sleep disturbances.

A March 1997 VA examination report shows evaluation of the 
veteran's right shoulder.

An April 1997 VA examination report shows review of the 
veteran's medical history and claims file.  Military history 
revealed that he was in many battles in Vietnam.  Employment 
history revealed that he worked in a scrap iron facility from 
1971 to 1974, managed a newspaper branch from 1974 to 1977, 
and was a welder from 1977 to 1989.  He reported quitting his 
last job because he had a temper and did not like being told 
what to do by others.  The veteran was currently a permanent 
employee with VA in Little Rock, Arkansas.  From a social 
standpoint, the veteran went to church, talked to friends, 
watched television, and went for walks.  He was unable to go 
into the woods or go hunting and he did not like to be around 
more than a few people at a time.  He reported nightmares 
every night, especially during March and April, the months in 
which he incurred his injuries in service.  He reported 
flashbacks.  Seeing Vietnamese people bothered him, as did 
war movies.  Sudden, loud noises bothered him.  Mental status 
examination revealed that he had a depressed mood and crying 
spells.  Thought processes were normal.  Memory was good, but 
he reported poor concentration.  He was well-oriented and 
alert.  There were no noted hallucinations, but he probably 
had delusions.  There was depression and anxiety.  Insight 
was superficial.  Judgment was fair.  There was no suicidal 
ideation, but there were homicidal feelings.  Diagnosis was 
PTSD, chronic, delayed.  Comments were that the veteran had 
PTSD and that he got upset at that time of year, with 
increased anger, nightmares, and flashbacks.  A Global 
Assessment of Functioning (GAF) score of 45 was provided.  It 
was noted that he worked, but that he had a great deal of 
difficulty at times and could not work unless in a protected 
situation like at his current job with VA.

The most recent medical evidence is a September 1997 VA 
discharge summary.  It shows that the veteran was admitted 
for 2 months beginning in July 1997.  History indicated that 
there had been a death in his family.  Current complaints 
were of a worsening of mood and anxiety.  Mental status 
examination revealed a sad and constricted affect.  Thought 
processes were normal.  There were no hallucinations or 
suicidal ideation.  He reported nightmares.  His PTSD 
symptoms were noted to be chronic and severe.  He had minimal 
contacts outside his home environment and was virtually 
isolated most of the time.  Diagnosis was PTSD, dysthymia, 
and mixed substance abuse in full remission.

A January 1998 Application for Increased Compensation, VA 
Form 21-8940, shows that the veteran currently worked 40 
hours per week in housekeeping for VA in North Little Rock, 
Arkansas.  He reported a loss of 21 weeks of work due to 
illness since beginning that job in January 1995.

c.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1 (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran contends, in essence, that a disability rating in 
excess of 70 percent is warranted for his service-connected 
PTSD.

Under current regulations, a 70 percent schedular disability 
rating is warranted for PTSD most closely reflecting the 
following:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (1999).

A higher schedular rating, of 100 percent, requires the 
following:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

Id.

In this case, the medical evidence clearly shows that the 
veteran suffers from chronic PTSD.  It shows that his 
symptoms consist mainly of recurrent nightmares and 
flashbacks and associated sleep difficulties.  He also has 
problems with anger control and hyperarousal.  Subjectively, 
the veteran avoids crowds and war movies and is uncomfortable 
around Vietnamese people.  He has a depressed mood, 
constricted affect, and, possibly, some delusions and 
homicidal feelings.  However, thought processes, memory, 
orientation, and motor activity are normal and judgment is 
fair.  There are no objectively-noted hallucinations or 
suicidal ideation.

The above symptoms do not warrant a 100 percent disability 
rating under the Rating Schedule.  A 100 percent rating 
requires PTSD symptoms that result in "total" occupational 
and social impairment.  38 C.F.R. § 4.130, DC 9411 (1999).  
In this case, the evidence shows that the veteran works full-
time, attends church, and visits with friends.  Clinically, 
the evidence indicates no gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, inability to perform activities of 
daily living, disorientation, loss of memory, or other 
symptoms of total social and occupational impairment.  Id.  
The recent assessment of a GAF score of 45 supports the 
conclusion that the veteran has a serious PTSD condition, but 
not a totally incapacitating one.  His current 70 percent 
rating reflects the seriousness of his disorder.  It 
contemplates social and occupational deficiencies in most 
areas.  Id.  In fact, the current 70 percent rating also 
contemplates PTSD symptoms of suicidal ideation, obsessive 
rituals, illogical speech, near-continuous panic, spatial 
disorientation, and neglect of personal hygiene and 
appearance.  These symptoms are not currently shown by the 
medical evidence.

In view of the foregoing, the Board concludes that a 
preponderance of the evidence is against a rating in excess 
of 70 percent for PTSD.
II.  Service connection

a.  Regulatory Background

The veteran claims entitlement to service connection for 
nicotine dependence and for bronchitis, to include as 
secondary to nicotine dependence.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d)  
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

Secondary service connection is warranted for a disability 
"which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a)  (1999).

b.  Evidence

Service medical records show no complaint of, treatment for, 
or diagnosis of nicotine dependence or bronchitis.  The 
veteran's separation medical examination report reflects that 
he had no lung or chest defects.

The April 1994 VA discharge summary shows that the veteran 
smoked 8 to 10 cigarettes per day for the last 25 years.  
Physical examination of the chest was within normal limits.

The May 1994 VA discharge summary indicates that the veteran 
had a 25 year history of polysubstance abuse.

In a June 1994 VA psychiatry questionnaire, the veteran 
admitted to smoking cigarettes and marijuana.

An August 1994 VA outpatient note indicates that the veteran 
smoked 1/2 pack of cigarettes per day.

The May 1995 VA discharge summary shows that the veteran had 
a cough due to smoking.  Chest examination revealed that the 
heart was clear to auscultation with generally decreased 
breath sounds.  Electrocardiogram (ECG) and chest X-rays were 
normal.

The March 1997 VA examination report reflects that the 
veteran had a cough productive of white, clear sputum.  
Medical history indicated that the veteran smoked one pack of 
cigarettes per day for 30 years.  Cardiovascular system 
review indicated complaints of chest pain associated with a 
cough.  Physical examination of the chest was normal, with no 
wheezes.  Identical clinical results are shown in the 
September 1997 VA discharge summary.

c.  Analysis

Initially, the Board notes that the law currently precludes a 
finding of service connection for disability resulting from 
an injury or disease attributable to the use of tobacco 
products, unless the disease or injury becomes manifest 
during active service or during the applicable presumptive 
period.  THE INTERNAL REVENUE SERVICE RESTRUCTURING AND REFORM ACT OF 
1998, Pub. L. No. 105-206, § 9014, 112 Stat. 685, 865-66 
(1998) (codified at 38 U.S.C. § 1103 (Supp. 1998)).  However, 
this law was enacted, effective June 9, 1998.  Since the 
veteran filed his claim prior to that time, it is not for 
application in this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been conducted, the version of 
the law or regulation most favorable to the veteran shall be 
applied).

Nevertheless, the basic foundation of entitlement to VA 
disability compensation benefits is that a claimant have a 
current "disability," either due to disease or injury.  
38 C.F.R. § 3.303 (1999); Caluza, 7 Vet. App. at 506; Epps, 
126 F.3d at 1468.  It is not enough that an injury or disease 
have occurred in service.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (citing Rabideau v. Derwinski, 2 Vet. App. 141  
(1992)). 

With respect to tobacco use, this claim is not well grounded 
because there is no evidence whatsoever showing that the 
veteran has any identifiable residuals of injury or disease 
due to tobacco use during his military service.  VAOPGCPREC 
2-93, 58 Fed. Reg. 42756 (1993).  His medical history noted 
in the above-cited medical records is corroborative of a 
long-history of cigarette smoking before, during and after 
service, there is no evidence showing that he was nicotine 
dependent during his military service.

A determination as to whether service connection for 
disability attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  These three questions must be answered in the 
affirmative, before service connection could be established.  
See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  As detailed 
above, the medical history of this case denotes a long 
history of cigarette smoking that preceded the veteran's 
military service and continued for many years thereafter.  
What is lacking here is objective evidence, particularly, 
service medical records, showing the incurrence or 
aggravation of a disease or injury due to tobacco use while 
the veteran served on active duty between 1969 and 1971.  As 
such, there is no adequate basis to award service connection 
on account of tobacco use during service.

In this case, the Board finds no complaint of, treatment for, 
or diagnosis of nicotine dependence or bronchitis to fulfill 
the first requirement of a well grounded claim, i.e. that of 
a current disability.  None of the medical evidence suggests 
that either of these conditions is currently manifested.  T

It should be noted that, even if the veteran presented 
competent evidence of current nicotine dependence or 
bronchitis, a well grounded claim also requires that he 
provide evidence that such conditions were incurred in or are 
related to service.  Caluza, 7 Vet. App. at 506; Epps, 126 
F.3d at 1468.  In this case, there is no competent evidence 
of nicotine dependence or bronchitis at any time, including 
during service.  In addition, although the veteran is 
competent to assert that he smoked cigarettes in service, the 
claims file contains no evidence of a relationship between 
that smoking and bronchitis or nicotine dependence.  In fact, 
in lay statements made by the veteran as part of an August 
1994 claim for VA compensation, he asserted that he had 
bronchitis and that it was caused by Agent Orange exposure.

In light of the above, the Board concludes that the veteran 
has not met the initial burden of presenting evidence of a 
well-grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a).  As a result, the Board cannot decide 
it on the merits.  See Boeck v. Brown, 6 Vet. App. 14, 17  
(1993) (if a claim is not well grounded, the Board does not 
have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a), to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78  (1995).  Here, unlike the 
situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a).


ORDER

Entitlement to an increased disability rating for PTSD, 
currently evaluated as 70 percent disabling, is denied.

The claim of entitlement to service connection for nicotine 
dependence is denied as not well grounded.

The claim of entitlement to service connection for 
bronchitis, to include as secondary to nicotine dependence, 
is denied as not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

